
	
		I
		111th CONGRESS
		1st Session
		H. R. 2266
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To delay for 1 year the date for compliance with certain
		  regulations prescribed by the Secretary of the Treasury and the Board of
		  Governors of the Federal Reserve System under subchapter IV of chapter 53 of
		  title 31, United States Code.
	
	
		1.Short titleThis Act may be cited as the
			 Reasonable Prudence in Regulation
			 Act.
		2.Delay in
			 application of regulationNotwithstanding any provision of part 233 of
			 title 12, Code of Federal Regulations (also known as Regulation GG) or of part
			 132 of title 31, Code of Federal Regulations, jointly prescribed by the Board
			 of Governors of the Federal Reserve System and the Secretary of the Treasury,
			 respectively (to implement subchapter IV of chapter 53 of title 31, United
			 States Code), the date by which compliance with such regulations is required
			 shall be extended from December 1, 2009, to December 1, 2010.
		
